 

Exhibit 10.7

 

GRANT AGREEMENT

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

 

SENIOR EXECUTIVE RESTRICTED SHARE UNIT PLAN

 

This Grant Agreement is made as of the date set out in Schedule A hereto and is
made between the undersigned “Participant” (the “Participant”), being an
employee of Ritchie Bros. Auctioneers Incorporated (the “Corporation”) or a
subsidiary of the Corporation (which employer is herein referred to as the
“Employer”) designated pursuant to the terms of the Senior Executive Restricted
Share Unit Plan of the Corporation (which Plan, as the same may from time to
time be modified, supplemented or amended and in effect is herein referred to as
the “Plan”), and the Corporation.

 

In consideration of the grant or award of Restricted Share Units made to the
Participant pursuant to the Plan (the receipt and sufficiency of which are
hereby acknowledged), the Participant hereby agrees and confirms that:

 

1.The Participant has received a copy of the Plan and has read, understands and
agrees to be bound by the provisions of the Plan.

 

2.The Participant accepts and consents to and shall be deemed conclusively to
have accepted and consented to all terms and conditions of the Plan and all
actions or decisions made by the Board or the Committee or any person to whom
the Committee may delegate administrative powers and duties under the Plan, in
relation to the Plan, which provisions and consent shall also apply to and be
binding on the Beneficiaries, other legal representatives, other beneficiaries
and successors of the Participant.

 

3.On the grant date (or, if applicable, grant dates) set out in Schedule A
hereto, the Participant was granted Restricted Share Units in such number as is
set out in such Schedule A, which grant is evidenced by this Grant Agreement.

 

4.The Restricted Share Units evidenced by this Grant Agreement, and all
Restricted Share Units referred to in Section 4.2 of `the Plan in respect of
such Performance Share Units, shall vest at the time and in the manner, and
subject to the restrictions and conditions, as are set out in Schedule A hereto
(including any Exhibit thereto), which forms part of this Grant Agreement.

 

5.Pursuant to the provisions of the Plan, if the Participant ceases to be an
employee of the Corporation or an Affiliate for any reason, notwithstanding any
provision of any employment agreement between the Participant and the
Corporation or any Affiliate, the Participant shall not have any right to be
awarded any additional RSUs after the last day of active employment of the
Participant on which the Participant actually performs the duties of the
Participant’s position and shall not have any right to damages in respect of any
loss of any right to be awarded RSUs after the last day of active employment of
the Participant. In addition, pursuant to the provisions of the Plan, if the
Participant ceases to be an employee of the Corporation or an Affiliate, in
certain circumstances RSUs recorded in the Participant’s RSU Account that have
not vested shall not vest and shall be forfeited and cancelled without payment.
In other circumstances, unvested RSUs are not forfeited, but payment in respect
of such RSUs following vesting in accordance with the provisions of the Plan may
be prorated to reflect the percentage of the Vesting Period during which the
Participant was actually employed.

 

 

 

 

6.As set out in the Plan, subject to the right of a Participant to designate one
of more Beneficiaries entitled to receive benefits under the Plan following the
death of the Participant as expressly set out in the Plan, the Participant may
not assign or transfer any right or interest under the Plan or any RSUs granted
to the Participant or any right to payment or benefits under the Plan, except to
the extent otherwise required by Applicable Laws and except by will or by the
laws of succession or descent and distribution.

 

7.As set out in the Plan, the Plan may be amended by the Board or the Committee
from time to time.

 

8.The Plan includes provisions pursuant to which the Corporation and, if
applicable, its Affiliates may withhold, or cause to be withheld, and deduct, or
cause to be deducted, from any payment under the Plan and otherwise, a
sufficient amount to cover Applicable Tax Withholdings, and take other action to
satisfy obligations for payment of Applicable Tax Withholdings, including
authority to withhold or receive property and make cash payments in respect
thereof, and to require, prior to making any payment under the Plan, payment by
the recipient to satisfy tax obligations.

 

9.The Participant will at all times act in strict compliance with Applicable
Laws and all rules and policies of the Corporation, including any insider
trading policy of the Corporation in effect at the relevant time, applicable to
the Participant in connection with the Plan and the Participant’s RSUs and will
furnish to the Corporation all information and documentation or undertakings as
may be required to permit compliance with applicable laws. The Participant
acknowledges, agrees and consents to information being disclosed or provided to
others as contemplated in the Plan.

 

10.The Participant acknowledges that, if the Corporation is not the
Participant’s Employer, the Employer has validly authorized and appointed the
Corporation to enter into this Grant Agreement as the agent of the Employer.

 

The validity, construction and effect of this Grant Agreement shall be
determined in accordance with the laws of British Columbia and the laws of
Canada applicable therein.

 

Words used herein which are defined in the Plan shall have the respective
meanings ascribed to them in the Plan.

 

This Agreement shall enure to the benefit and be binding upon the Corporation,
the Employer and their respective successors, and on the Participant and the
Participant’s legal representatives, beneficiaries and successors.

 

REVOCABLE BENEFICIARY DESIGNATION*
The Participant designates the following Beneficiary or Beneficiaries of the
Participant for the purposes of the Plan.
The Participant reserves the right to change the designation of Beneficiaries or
alter this designation as provided in the Plan. ¨   Initial Designation
¨ Beneficiary Change  The Participant hereby revokes any previous designation
and appoints the following each as a revocable Beneficiary of the Participant
for the purposes of the Plan. Given Names and Initial Last Name Relationship to
Employee % Allocation Phone #           Given Names and Initial Last Name
Relationship to Employee % Allocation Phone #           Given Names and Initial
Last Name Relationship to Employee % Allocation Phone #          

 

 2 

 

 

CHANGE OF BENEFICIARY NAME OR PHONE NUMBER
Use this section ONLY when the Participant is reporting a change in a current
Beneficiary’s name or phone number. ¨ The Participant hereby requests that the
records under the Plan reflect the following change of name or phone number of a
Beneficiary of the Participant.   FROM Given Names and Initial Last Name
Relationship to Employee Phone #         TO Given Names and Initial Last Name
Relationship to Employee Phone #        

 

* The ability to designate Beneficiaries for the purposes of the Plan is
included solely for the convenience of the Participant. The designation is for
the purposes of entitlement to receive benefits under the Plan following the
death of the Participant. Neither the Company nor the Employer makes any
representation regarding the validity or effectiveness of any Beneficiary
designation, including, without limitation, in relation to potential claims or
rights of creditors or a Participant’s estate planning. The Participant should
consult with the Participant’s own advisors regarding designation or change of
Beneficiaries.

 

IN WITNESS WHEREOF Ritchie Bros. Auctioneers Incorporated, on its own behalf
and, if the Corporation is not the Employer, on behalf of and as agent for the
Employer, has executed and delivered this Grant Agreement, and the Participant
has signed, sealed and delivered this Grant Agreement, as of the date first
above written.

 

RITCHIE BROS. AUCTIONEERS INCORPORATED   RITCHIE BROS. AUCTIONEERS INCORPORATED,
as agent for the Employer       Per:     Per:             Per:       Per:      
       

 



I,                                                                  hereby
confirm that I have reviewed the terms of this Grant Agreement NAME OF
PARTICIPANT and I accept and agree to be bound by those terms.



  

      (seal)     SIGNATURE OF PARTICIPANT           Witness*                    
  Witness*      

 



 



* If the Participant is completing the Beneficiary Designation or changing
Beneficiaries, the Participant should sign this Grant Agreement in the presence
of two witnesses present at the same time, which witnesses should sign while the
Participant is present.

 

 3 

 

 

Schedule A to Grant Agreement

  

1.      Name of Participant:      



2.      Date of Grant Agreement:      



3.      Number of Restricted Share Units Granted:      



4.      Date of Grant:      



5.      Vesting Period and Vesting Conditions:







 

(a)Vesting Period

 

The Vesting Period in respect of the RSUs shall commence on __________________,
the effective date of the grant or award of such RSUs and shall end on
___________________, the third anniversary of the effective date of the grant or
award, less one day.

 

The RSUs shall be in respect of services to be performed by the Participants in
the current calendar year in which the RSUs are granted or awarded.

 

(b)General

 

The foregoing is subject to the provisions of the Plan regarding authority of
the Committee to administer the Plan, including, without limitation, to construe
and interpret any provisions of the Plan and decide all questions of fact
arising in connection with such construction and interpretation and make such
determinations and take such steps and actions as may be directed or permitted
by the Plan and take such actions and steps in connection with the
administration of the Plan as the Committee, in its discretion, may consider
necessary and desirable, and regarding the discretion of the Committee to make
changes or adjustments as the Committee may consider equitable and regarding
waiver of restrictions with respect to vesting criteria, conditions, limitations
or restrictions, with respect to any RSU granted or awarded to any Participant
(including reducing or eliminating any Vesting Period originally determined) and
permitting acceleration of vesting of any or all RSUs or determining that any
RSU has vested, in whole or in part and regarding amendment of the Plan.

 

 A-1 



